Citation Nr: 0731995	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-41 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD) prior to August 15, 
2003. 

2.  Entitlement to a disability rating in excess of 10 
percent for GERD since August 15, 2003. 

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus. 

4.  Entitlement to a disability rating in excess of 30 
percent for status postoperative bilateral bunionectomies 
with flat feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 and from July 1975 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which adjudicated the issues on appeal.


FINDINGS OF FACT

1.  Prior to August 15, 2003, the veteran's GERD was 
asymptomatic and well controlled with medication. 

2.  Since August 15, 2003, the veteran's GERD has caused 
regurgitation and pyrosis, but has not caused weight loss, 
substernal or arm or shoulder pain, or considerable 
impairment of health.

3.  The veteran's diabetes mellitus requires insulin and a 
restricted diet but has not required him to limit his 
activities.

4.  The veteran's disability due to status postoperative 
bilateral bunionectomies with flat feet is manifested by 
tenderness and slight pronation, with no evidence of extreme 
tenderness of the plantar surfaces, marked inward 
displacement, or severe spasm of the tendo Achilles on 
manipulation.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for GERD 
have not been met prior to August 15, 2003.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R §§ 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for GERD have not been met since August 15, 2003.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R §§ 4.1-4.14, 
4.114, Diagnostic Code 7346 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2007).

4.  The criteria for a disability rating in excess of 30 
percent for status postoperative bilateral bunionectomies 
with flat feet have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gastroesophageal Reflux Disease

The record shows that the veteran was treated for reflux in 
1990 while on active duty.  Unfortunately, this problem 
continued after service.  As a result, the RO issued a rating 
decision in January 1991, wherein it granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for GERD.  

In October 2002, the veteran filed a claim for increased 
compensation benefits.  In a rating decision dated in 
December 2002, the RO initially denied the veteran's claim 
and continued the noncompensable rating.  After the veteran 
appealed that decision, however, the RO issued a rating 
decision in January 2005 in which it granted an increased 
rating to 10 percent for the veteran's GERD.  

However, instead of granting the 10 percent rating back to 
the date of claim, October 2002, the RO assigned an effective 
date of August 15, 2003, the date on which the veteran's 
symptoms worsened.  Therefore, two issues must be adjudicated 
by the Board: (1) entitlement to a compensable disability 
rating for GERD prior to August 15, 2003; and (2) entitlement 
to a disability rating in excess of 10 percent for GERD since 
August 15, 2003. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's GERD has been rated by analogy to hiatal hernia 
under DC 7346.  Under this code provision, a 10 percent 
rating is assignable for a hiatal hernia "with two or more 
of the symptoms for the 30 percent evaluation of less 
severity."  A 30 percent rating is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.

A.  Prior to August 15, 2003

As noted, a 10 percent rating is assigned "with two or more 
of the symptoms for the 30 percent rating of less severity."  
The facts of this case, however, do not show that the veteran 
suffers from any of the symptoms listed for a 30 percent 
rating for the entire period prior to August 15, 2003. 

The Board notes that the only relevant medical evidence 
during this period is a VA examination report dated in 
November 2002, which provides evidence against the claim.  
During the examination, the veteran denied gastrointestinal 
symptoms since he started taking medication and started 
watching his diet by eliminating fried foods.  The veteran 
reported that his weight had remained between 190 and 205 
pounds during the past ten years.  On physical examination, 
however, it was noted that he weighed 210 pounds.  Under the 
diagnoses section, the examiner wrote: "[T]he veteran has 
been experiencing no symptoms as long as he has continued to 
take his medication consisting of metoclopramide and Zantac 
and as long as he is watching what he is eating".  Such a 
statement provides evidence against this claim.  

Based on the above, the Board finds that his GERD was 
properly rated at the noncompensable level.  Indeed, VA 
regulation provides that, in every instance, such as this, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.  Accordingly, the appeal 
is denied.

B.  Since August 15, 2003. 

In a statement dated on August 15, 2003, the veteran 
explained that he disagreed with the RO's decision, as he 
often experienced regurgitation and a burning sensation in 
his chest (pyrosis) while in bed.  Based on this statement, 
the RO assigned a 10 percent disability rating for the 
veteran's GERD from August 15, 2003.  

After carefully reviewing the record, the Board finds no 
basis to assign a disability rating in excess of 10 percent 
since August 15, 2003.  While the veteran experiences 
regurgitation and pyrosis, two of the symptoms listed in the 
criteria for a 30 percent rating, there is simply no evidence 
of persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), substernal or arm or shoulder pain, 
or considerable impairment of health, thereby precluding the 
assignment of a 30 percent disability rating.  

In this regard, the Board reviewed VA outpatient treatment 
records dated from 2003 to 2005, none of which mentions any 
of the symptoms required for a 30 percent rating under DC 
7346.  These records also show the veteran to be in 
satisfactory health.  In short, these records only provide 
evidence against the claim. 

A VA examination report dated in September 2005 also provides 
evidence against the claim.  At that time, the veteran 
reported discomfort in his lower sternal region about once or 
twice a week, but specifically denied nausea.  It was noted 
that his weight had not changed, as he still weighed 210 
pounds.  No other symptoms were reported.  In short, since 
this report makes no reference to persistently recurrent 
epigastric distress with dysphagia, substernal or arm or 
shoulder pain, or considerable impairment of health, it 
provides additional evidence against the claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating prior to 
August 15, 2003, and against a disability rating in excess of 
10 percent since August 15, 2003, for the veteran's service-
connected GERD.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A.        § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

II.  Diabetes Mellitus

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era and eventually developed 
diabetes mellitus, type II.  As a result, the RO issued a 
rating decision in September 2001 wherein it granted service 
connection and assigned a 20 percent disability rating for 
diabetes mellitus.  In October 2002, the veteran filed a 
claim for increased compensation benefits. 

Diabetes mellitus is rated under DC 7913.  Under this code 
provision, a 20 percent rating is assigned if diabetes 
requires insulin and a restricted diet, or where oral 
hypoglycemic agents and a restricted diet are required.  The 
next higher rating of 40 requires insulin, a restricted diet, 
and regulation of activities.  See 38 C.F.R.            § 
4.119, DC 7913 (emphasis added).

A 60 percent rating is assigned where this condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice monthly visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Lastly, a 100 
percent rating is assigned for more severe symptoms, but also 
requires that the veteran be on insulin.  Id.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2): When diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  Id.

While the veteran's diabetes mellitus requires insulin and a 
restricted diet, both of which are required for a 40 percent 
rating, there is simply no evidence that this condition has 
restricted his activities, which is an essential element for 
a 40 percent disability rating under DC 7913.

In this regard, the November 2002 VA examination report notes 
that the veteran walks between one and two miles a day, and 
that any physical limitations are due to his feet.  VA 
outpatient treatment records dated from 2003 to 2005 also 
note that the veteran continued to walk between one and three 
miles a day.  In fact, a VA clinician in March 2003 
encouraged the veteran to increase his physical activity as 
much as possible to help control his high blood pressure.  
More recently, the September 2005 VA examination report makes 
no reference to restricted activities due to diabetes 
mellitus.  In short, the medical evidence of record provides 
highly probative evidence against the claim.

Since there is no medical evidence that the veteran is 
required to restrict his activities due to his diabetes 
mellitus, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for this 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

III.  Status Postoperative 
Bilateral Bunionectomies with Flat 
Feet

The veteran's service medical records show that he had 
numerous problems with his feet and underwent bilateral 
bunionectomies.  After service, the January 1991 rating 
decision granted service connection and assigned a 30 percent 
rating for status postoperative bilateral bunionectomies with 
flat feet.  The veteran now requests a  disability rating in 
excess of 30 percent for this disability. 

The veteran's disability due to status postoperative 
bilateral bunionectomies with flat feet is currently rated as 
30 percent disabling under DC 5276, for acquired flatfoot.  
Under this code provision, a 30 percent rating is assigned 
for severe bilateral flat feet with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  See 38 C.F.R. § 4.71a, 
DC 5276.  

A 50 percent rating, the highest available under this 
provision, is assigned for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, which is not 
improved by orthopedic shoes or appliances.  Id.  

The medical evidence does not show that the veteran's 
bilateral foot disability meets the criteria for a 50 percent 
rating, as there is no evidence of marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement, or severe spasm of the Achilles tendon.  

The relevant evidence for consideration includes a VA 
examination report as well as VA outpatient treatment 
records.  A December 2002 VA examination report notes that 
there was no evidence of any Achilles tendon spasm or 
displacement, no pain with manipulation of the feet, and only 
slight pronation with a grade 1 pes planus.  In light of 
these findings, this report provides clear evidence against 
the claim.   VA outpatient treatment records dated from 2002 
to 2005 were also reviewed, none of which makes any reference 
to marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement, or severe spasm of the 
Achilles tendon, thereby providing additional evidence 
against the claim.  

In light of the clinical findings, the veteran's disability 
due to status postoperative bilateral bunionectomies with 
flat feet does not meet the criteria for a 50 percent 
disability rating under DC 5276.  

The Board has also considered whether the veteran's bilateral 
foot disability warrants a disability rating in excess of 30 
percent on the basis of functional loss due to pain, weakened 
movement, excess fatigability, or pain on movement.  See 
38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  However, in light of the fact that 
the veteran is able to walk several miles a day, and recently 
told a VA clinician in 2005 that he owns and operates a 
daycare facility, where he works 12 hours a day, there is 
simply no basis to assign a disability rating higher than 30 
percent based on the factors set forth in 38 C.F.R. § 4.40 
and § 4.45.

The Board therefore concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's disability due to status 
postoperative bilateral bunionectomies with flat feet.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application, see 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

IV.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular,  
letters by the RO dated in November 2002 and May 2004: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded a VA examination in November 2002 to 
determine the severity of his diabetes mellitus and GERD, as 
well as a VA examination in December 2002 to determine the 
severity of his bilateral foot disability.  

The September 2005 VA examination report, although ordered to 
address his hypertension, also addressed the veteran's 
diabetes mellitus and GERD.  While this examination did not 
address his bilateral foot disability, the record contains 
sufficient VA outpatient treatment records to properly 
evaluate the current nature and severity of this disability.  
In light of this development, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

A compensable disability rating for gastroesophageal reflux 
disease prior to August 15, 2003, is denied. 

A disability rating in excess of 10 percent for 
gastroesophageal reflux disease since August 15, 2003, is 
denied. 

A disability rating in excess of 20 percent for diabetes 
mellitus is denied. 

A disability rating in excess of 30 percent for status 
postoperative bilateral bunionectomies with flat feet is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


